This is an appeal of the Ocean Accident and Guarantee Corporation, Limited, prosecutor-appellant.
The action was for compensation for injuries received by the petitioner. The Common Pleas Court directed that the Ocean Accident and Guarantee Corporation, Limited, pay the award made by the deputy commissioner and the case went to the Supreme Court on a writ of certiorari. The Supreme Court affirmed the judgment of the Court of Common Pleas.
We are of the opinion that the Supreme Court properly decided the case. The opinion of the Supreme Court is reported in12 N.J. Mis. R. 807; 175 Atl. Rep. 182. Counsel for appellant argues four reasons for reversal. The Supreme Court in its opinion said: "The only question in this case is whether or not the voluntary surrender of the policy for cancellation by the assured, Union Hill Hudson Corporation, through its broker, was, in fact, a cancellation and termination of coverage as of November 28th, 1932," and again in its opinion said: "In view of the only question presented [and we have considered no other question], it seems clear that the determination and judgment brought up for review must be affirmed, with costs and it is so ordered." It, therefore, clearly appears that only one question was argued before the Supreme Court. That being so the other points urged for reversal are not properly before this court and therefore have not been considered.
The judgment under review is affirmed.
For affirmance — THE CHANCELLOR, CHIEF JUSTICE, PARKER, LLOYD, CASE, BODINE, DONGES, VAN BUSKIRK, KAYS. HETFIELD, DEAR, WELLS, JJ. 12.
For reversal — None. *Page 248